

116 HR 1874 IH: To amend the Internal Revenue Code of 1986 to require that qualified cash or deferred arrangements allow certain long-term employees to participate.
U.S. House of Representatives
2019-03-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 1874IN THE HOUSE OF REPRESENTATIVESMarch 26, 2019Mrs. Murphy introduced the following bill; which was referred to the Committee on Ways and MeansA BILLTo amend the Internal Revenue Code of 1986 to require that qualified cash or deferred arrangements
			 allow certain long-term employees to participate.
	
		1.Qualified cash or deferred arrangements must allow long-term employees working more than 500 but
			 less than 1,000 hours per year to participate
			(a)Participation requirement
 (1)In generalSection 401(k)(2)(D) of the Internal Revenue Code of 1986 is amended to read as follows:  (D)which does not require, as a condition of participation in the arrangement, that an employee complete a period of service with the employer (or employers) maintaining the plan extending beyond the close of the earlier of—
 (i)the period permitted under section 410(a)(1) (determined without regard to subparagraph (B)(i) thereof), or
 (ii)subject to the provisions of paragraph (15), the first period of 3 consecutive 12-month periods during each of which the employee has at least 500 hours of service..
 (2)Special rulesSection 401(k) of such Code is amended by adding at the end the following new paragraph:  (15)Special rules for participation requirement for long-term, part-time workersFor purposes of paragraph (2)(D)(ii)—
 (A)Age requirement must be metParagraph (2)(D)(ii) shall not apply to an employee unless the employee has met the requirement of section 410(a)(1)(A)(i) by the close of the last of the 12-month periods described in such paragraph.
							(B)Nondiscrimination and top-heavy rules not to apply
 (i)Nondiscrimination rulesIn the case of employees who are eligible to participate in the arrangement solely by reason of paragraph (2)(D)(ii)—
 (I)notwithstanding subsection (a)(4), an employer shall not be required to make nonelective or matching contributions on behalf of such employees even if such contributions are made on behalf of other employees eligible to participate in the arrangement, and
 (II)an employer may elect to exclude such employees from the application of subsection (a)(4), paragraph (3), subsection (m)(2), and section 410(b).
 (ii)Top-heavy rulesAn employer may elect to exclude all employees who are eligible to participate in a plan maintained by the employer solely by reason of paragraph (2)(D)(ii) from the application of the vesting and benefit requirements under subsections (b) and (c) of section 416.
 (iii)VestingFor purposes of determining whether an employee described in clause (i) has a nonforfeitable right to employer contributions (other than contributions described in paragraph (3)(D)(i)) under the arrangement, each 12-month period for which the employee has at least 500 hours of service shall be treated as a year of service.
 (iv)Employees who become full-time employeesThis subparagraph shall cease to apply to any employee as of the first plan year beginning after the plan year in which the employee meets the requirements of section 410(a)(1)(A)(ii) without regard to paragraph (2)(D)(ii).
 (C)Exception for employees under collectively bargained plans, etcParagraph (2)(D)(ii) shall not apply to employees described in section 410(b)(3). (D)Special rules (i)Time of participationThe rules of section 410(a)(4) shall apply to an employee eligible to participate in an arrangement solely by reason of paragraph (2)(D)(ii).
 (ii)12-month periods12-month periods shall be determined in the same manner as under the last sentence of section 410(a)(3)(A)..
 (b)Effective dateThe amendments made by this section shall apply to plan years beginning after December 31, 2020, except that, for purposes of section 401(k)(2)(D)(ii) of the Internal Revenue Code of 1986 (as added by such amendments), 12-month periods beginning before January 1, 2021, shall not be taken into account.
			